                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

JORDAN ELLIS,                                   )
                                                )
                          Plaintiff,            )
                                                )
                     v.                         )    No. 1:18-cv-01086-JRS-TAB
                                                )
HANCOCK COUNTY SHERIFF'S DE-                    )
PARTMENT,                                       )
HANCOCK COUNTY COUNCIL,                         )
HANCOCK COUNTY BOARD OF COM-                    )
MISSIONERS,                                     )
                                                )
                          Defendants.           )


    Order on Defendant’s Motion for Summary Judgment (ECF No. 22)

   Plaintiff Jordan Ellis brings claims against Defendants Hancock Sheriff’s Depart-

ment, Hancock County Council, and Hancock County Board of Commissioners for

negligence and violations of 42 U.S.C. § 1983. (Compl., ECF No. 1.) Specifically, Ellis

alleges that, while an inmate at Hancock County Jail, Defendants’ negligence and

chronic understaffing caused him to be assaulted by a fellow inmate. Defendants now

move for summary judgment. (ECF No. 22.) For the following reasons, Defendants’

Motion for Summary Judgment is granted in part and denied in part.

                                       I.   Background

   In 2013, the Indiana Department of Corrections State Jail Inspector recommended

a staffing analysis of the Hancock County Jail (the “Jail”). (Staffing Analysis, ECF

No. 30-1 at 4.) The staffing analysis concluded that: “The overall lack of staffing [in
the Jail] creates a substantial risk of injury to the current staff and inmate popula-

tion.” (Id. at 7.) The analysis advised Hancock County that eleven full-time jail of-

ficer positions needed to be created because “there are not enough jail officers to ade-

quately supervise inmates, initiate activities, or complete other duties that support

the agencies mission” and the “[l]ack of jail officers often times results in staff not

being in proximate locations to inmate housing areas to provide immediate response

in emergency situations.” (Id. at 19, 7.)

   The analysis also concluded that two jail officers must be stationed in the control

room, the central security of the jail, between the hours of 8:00 a.m. and 4:00 p.m.

(Id. at 18.) Two officers were needed because the surveillance footage in the control

room must be monitored at all times, and control room officers have other duties as

well, including: coordinating inmate visitation, answering questions from the public

concerning release and bail, checking in attorneys and clergy, opening and unlocking

doors, booking inmates into the Jail, answering the phones, and monitoring fire and

smoke detection equipment and radio transmission. (Id. at 15; Burkhart Dep. 26:7-

15, ECF No. 30-2.)

   The findings in the staffing analysis were presented to Hancock County and the

Sheriff’s Department. (Shepherd Dep. 14:16—15:17, ECF No. 30-3; Burkhart Dep.

19:4-9, ECF No. 30-2.) Every year since 2013, the Sheriff has requested additional

funding from Hancock County in order to hire more jail officers. (Shepherd Dep.

15:7—16:13, ECF No. 30-3.) However, only three additional jail officer positions have

been created since 2013. (Shepherd Dep. 16:7-16, ECF No. 30-3; Burkhart Dep.



                                            2
21:16-24, ECF No. 30-2.) Further, the control room has never been staffed with more

than one officer at a time. (Shepherd Dep. 59:6-19, ECF No. 30-3; Burkhart Dep.

26:1—27:3, ECF No. 30-2.)

   In May 2013, Ellis was arrested in Hancock County on burglary charges. (Ellis

Dep. 15:9-16:16, ECF No. 22-1.) Ellis told the police that he committed the burglary

with Aaron Robison. (Id. at 18:6-7.) As a result of the charges, Ellis was incarcerated

at the Jail from May 2013 to June 2014. (Id. at 22:1-3; Ellis Aff. ¶ 2, ECF No. 30-9.)

Robison was also incarcerated at the Jail for a period of time, but was housed in a

different cell block. (Ellis Aff. ¶ 3, ECF No. 30-9.) Ellis maintains that the Jail had

a policy of housing codefendants in separate cell blocks, (Id. at ¶ 4; Ellis Dep. 59:1—

60:20), but Defendants deny such a policy existed. (Defs.’ Br. at 6, ECF No. 23.)

   In June 2014, Ellis pleaded guilty to the burglary charges and was transitioned to

the Hancock County Community Corrections detention facility (the “Facility”) to

begin a work release program. (Ellis Dep. 20:14-20; 22:8-20.) In June 2015, while

Ellis was still in the Facility, he had an interaction with Robison. (Id. at 27:2-10.)

Facility staff warned Ellis that Robison was there, knowing that the two were code-

fendants. (Id. at 27:12-13.) Ellis approached Robison and told him that he did not

want any problems. (Id. at 27:15-19.) For the rest of Ellis’s time in the Facility, he

and Robison stayed away from each other. (Id.) On July 21, 2015, Ellis left the Fa-

cility and was transferred to home detention. (Id. at 25:9-16.)

   Ellis violated his home detention on February 9, 2016, and was taken back to the

Facility. (Id. at 31:3-21.) The next day, February 10, 2016, he was transferred to the



                                          3
Jail. (Id. at 31:23-24.) When Ellis was booked at the Jail, a staff member helped him

fill out an intake form. (Id. at 33:7-15.) When asked: “Do you know anyone you can-

not be around that’s a danger to you or you to them?” Ellis responded “No.” (Id. at

34:20—35:1.) At the time, On February 10, 2016, Robison was not being held at the

Jail, but rather was housed at the Facility. (Id. at 57:13-24.) Ellis was aware of this.

(Id.)

    On April 10 or 11, 2016, 1 Robison was booked at the Jail and put in Cell Block B,

where Ellis was housed. (Probable Cause Aff., ECF No. 30-8; Incident Rep., ECF No.

30-7.) Ellis was asleep in his cell when Robison entered Cell Block B at 10:43 a.m.

(Ellis Dep. 40:15-22; Probable Cause Aff., ECF No. 30-8; Incident Rep., ECF No. 30-

7.) At 11:06:00 a.m., Robison entered Ellis’s cell. (Probable Cause Aff., ECF No. 30-

8; Incident Rep., ECF No. 30-7.) Other inmates in the day room began looking over

towards Ellis’s cell. (Id.) At 11:06:27 a.m., Robison exited Ellis’s cell. (Id.) At

11:07:09 a.m., Robison again entered Ellis’s cell. (Id.) At 11:07:37 a.m., Robison ex-

ited Ellis’s cell and began talking to another inmate in the day room. (Id.) At 11:08:07

a.m., Robison entered Ellis’s cell for the third time. (Id.) At 11:11:37 a.m., Robison

exited Ellis’s cell and began talking to other inmates in the day room. (Id.) At

11:16:12 a.m., Robison entered Ellis’s cell for a fourth time. (Id.) The inmates in the

day room turned to look towards Ellis’s cell. (Id.) At 11:18:42 a.m., Robison exited

Ellis’s cell. (Id.) At 11:20:59 a.m., Robison entered Ellis’s cell for the fifth time and



1The Probable Cause Affidavit (ECF No. 30-8) lists the date of the incident as April 10, 2016.
The Incident Report (ECF No. 30-7), however, states that the attack occurred on April 11,
2016.

                                              4
exited at 11:21:08 a.m. (Id.) Robison entered Ellis’s cell for a sixth time at 11:24:09

a.m. and exited at 11:24:52 a.m. (Id.) Robison entered Ellis’s cell for the last time at

11:28:24 a.m. (Id.) At 11:29:11 a.m., Robison exited the cell. (Id.) At some point

when Robison was in Ellis’s cell, he attacked Ellis. (Ellis Dep. 41:16-18, ECF No. 22-

1.) At 11:39:29 a.m., Ellis came out of his cell complaining of jaw pain and spit blood

into the trash can. (Probable Cause Aff., ECF No. 30-8; Incident Rep., ECF No. 30-

7.) Ellis suffered a broken jaw as a result of the incident. (Id.)

   The cameras in the control room were not being monitored during this incident.

(Evans Dep. 33:20-23, ECF No. 30-4.) Prison officials reviewed the cameras after the

incident to determine what happened. (Id. at 10:9-21.)

   Throughout Ellis’s time in the Jail, from May 2013 to June 2014 and early 2016,

inmate-on-inmate violence was a common, weekly occurrence. (Ellis Aff. ¶ 14, ECF

No. 30-9.)

                                II.   Legal Standard

   Federal Rule of Civil Procedure 56(a) provides that “[t]he court shall grant sum-

mary judgment if the movant shows that there is no genuine dispute as to any mate-

rial fact and the movant is entitled to judgment as a matter of law.” A genuine issue

of material fact exists when “the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). In considering a motion for summary judgment, the district court “must

construe all the facts and reasonable inferences in the light most favorable to the

nonmoving party.” Monroe v. Ind. Dep’t of Transp., 871 F.3d 495, 503 (7th Cir. 2017).



                                           5
                                  III.    Discussion

   A. Hancock County Council

   Defendants first argue that the Hancock County Council is not a suable entity

because “a county is known in law only by the board of commissioners, and acts as a

county only through such board.” (Defs.’ Br., ECF No. 23 at 8.) Ellis does not respond

to this argument in his Response Brief (ECF No. 29), nor his Surreply (ECF No. 37).

The Seventh Circuit has long held that a litigant waives an argument by failing to

make it. See, e.g., Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010) (“failure

to respond to an argument . . . results in waiver”); Wojtas v. Cap. Guardian Tr. Co.,

477 F.3d 924, 926 (7th Cir. 2007) (“failure to offer any opposition to . . . [the] statute

of limitations argument constitute[s] a waiver”); Cincinnati Ins. Co. v. E. Atl. Ins. Co.,

260 F.3d 742, 747 (7th Cir. 2001) (“acquiescence operates as a waiver” when a party

fails to respond to a dispositive or nonfrivolous argument). Consistent with this au-

thority, the Court interprets Ellis’s failure to respond as a waiver of his arguments

concerning Defendants’ assertion that the Hancock County Council is not a suable

entity. Summary judgment is therefore appropriate as to Ellis’s claims against De-

fendant Hancock County Council.

   B. 42 U.S.C. § 1983 Claim

   Ellis alleges that Defendants’ widespread practice of understaffing the Jail caused

his injuries and violated his Eighth Amendment right to be free from cruel and unu-

sual punishment. A local government entity can be held liable for constitutional vio-

lations under 42 U.S.C. § 1983 if the unconstitutional act complained of is caused by:



                                            6
“(1) an official policy adopted and promulgated by its officers; (2) a governmental

practice or custom that, although not officially authorized, is widespread and well

settled; or (3) an official with final policy-making authority.” Thomas v. Cook Cty.

Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir. 2010) (citing Monell v. Dep’t of Soc. Servs.

of City of New York, 436 U.S. 658, 690 (1978)). A plaintiff must show that the munic-

ipality’s policymakers were “deliberately indifferent as to [the custom or practice’s]

known or obvious consequences,” Gable v. City of Chicago, 296 F.3d 531, 537 (7th Cir.

2002), meaning a “reasonable policymaker [would] conclude that the plainly obvious

consequences” of the municipality’s actions would result in the deprivation of a fed-

erally protected right. Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 411 (1997).

   The Eighth Amendment imposes a duty on prison officials to protect inmates from

violence at the hands of other inmates. Farmer v. Brennan, 511 U.S. 835, 833 (1994).

Prison officials can be held liable for failing to protect an inmate from another only if

the official “knows of and disregards an excessive risk to inmate health or safety.”

Gevas v. McLaughlin, 798 F.3d 475, 480 (7th Cir. 2015) (quoting Farmer, 511 U.S. at

837). The harm suffered by the inmate must be an objectively serious one that was

caused by a risk of which the prison officials were actually aware. Id.

   The evidence submitted permits a reasonable fact finder to conclude that Defend-

ants were aware of, and deliberately indifferent to, the risk that the Jail’s understaff-

ing posed to inmates. A reasonable juror could also find that Defendants had a wide-

spread and well-settled practice of understaffing the Jail, which caused Ellis to be

attacked and severely injured.



                                           7
   The staffing analysis done in 2013 concluded that the lack of officers in the Jail

posed a “substantial risk of injury to the current staff and inmate population.” (Staff-

ing Analysis, ECF No. 30-1 at 7.) Defendants were aware of this risk, as they were

presented with the report, including the findings that eleven more officers needed to

be hired, and two officers needed to be stationed in the control room. Defendants

deliberately chose not to allocate funding for the additional officer positions every

year since 2013, despite knowing that these positions were needed to properly protect

their inmate population.

   The understaffing of the Jail persisted at least from 2013 to 2018. (Shepherd Dep.

36:15—37:12, ECF No. 30-3.) A reasonable juror could find that this practice of un-

derstaffing the Jail was widespread and well-settled. And a genuine issue of material

fact exists as to whether this practice caused Ellis’s injuries. If two officers were

stationed in the control room, as recommended by the staffing analysis, it is possible

that one of the officers would have been watching the surveillance video when Ellis

was attacked. Although it appears that the attack was a brief hit and run, and per-

haps no amount of jail officers in the surveillance room or cell block would have pre-

vented the attack, this is a question of fact for the jury to decide.

   Because there are multiple genuine issues of material fact, and because a jury

could return a verdict for Ellis on his § 1983 claim, Defendants are not entitled to

summary judgment.




                                            8
   C. Negligence Claim

   Ellis also brings a negligence claim against the Sheriff’s Department, alleging that

it breached its duty to provide for the safety of its inmates. The parties do not dispute

that the Sheriff’s Department has a duty to “take care of the county jail and the pris-

oners there.” Ind. Code § 36-2-13-5(a)(7). Ellis argues that the Sheriff’s Department

breached this duty by failing to adequately staff the Jail despite knowing the risk of

injury that the understaffing posed to the inmates. The Sheriff’s Department main-

tains that they did not breach their duty to Ellis because they had no knowledge that

Ellis needed to be separated from Robison.

   Under Indiana law, the question of breach is “usually a matter left to the trier of

fact.” Mangold ex rel. Mangold v. Ind. Dep’t of Nat. Res., 756 N.E.2d 970, 975 (Ind.

2001) (quoting Delta Tau Delta, Beta Alpha Chapter v. Johnson, 712 N.E.2d 968, 974

(Ind. 1999)). Additionally, summary judgment is “rarely appropriate” in negligence

actions, because they are particularly fact sensitive and “are governed by a standard

of the objective reasonable person—one best applied by a jury after hearing all of the

evidence.” Wooten v. Caesars Riverboat Casino, LLC, 63 N.E.3d 1069, 1073 (Ind. Ct.

App. 2016) (quoting Rhodes v. Wright, 805 N.E.2d 382, 387 (Ind. 2004)). “Only where

the facts are undisputed and lead to but a single inference or conclusion may the court

as a matter of law determine whether a breach of duty has occurred.” Mangold, 756

N.E.2d at 975 (citing Stephenson v. Ledbetter, 596 N.E.2d 1369, 1372 (Ind. 1992)).




                                           9
   The facts here do not lead to the single conclusion that the Sheriff’s Department

did not breach their duty of care to Ellis. A reasonable juror could find that the Sher-

iff’s Department did not use reasonable care in properly staffing the Jail and ensuring

the safety of its inmates. As in most negligence actions, the question of breach in the

instant case is fact intensive and must be decided by a jury.

   The Sheriff’s Department argues that even if it did breach its duty, it is still enti-

tled to summary judgment because Ellis was contributorily negligent by failing to

alert the Jail staff that he needed to be separated from Robison. Like the issue of

breach, contributory negligence is a question of fact for the jury to decide unless the

facts are undisputed and only a single inference can be reasonably drawn from them.

Meadowlark Farms, Inc. v. Warken, 376 N.E.2d 122, 130 (Ind. Ct. App. 1978). The

Sheriff’s Department asks the Court to find that, as a matter of law, Ellis was aware

of the risk of being attacked by Robison and did not take reasonable care in protecting

his own safety. The Court cannot make such a finding. Ellis correctly thought that

on the day he was booked into the Jail, Robison was not being held there. He had no

reason to fear an attack by Robison at the Jail and a reasonable juror could find that

he exercised due care in protecting his safety.

   Because material issues of fact exist as to the Sheriff’s Department breach of their

duty of care and Ellis’s own exercise of care, the Sheriff’s Department is not entitled

to summary judgment on Ellis’s negligence claim.




                                          10
                                 IV.   Conclusion

   For the reasons stated above, Defendants’ motion for summary judgment (ECF

No. 22) is granted in part and denied in part. Summary judgment is granted as

to all of Ellis’s claims against the Hancock County Council. Summary judgment is

denied as to Ellis’s negligence and Monell claims against the Hancock County Sher-

iff’s Office and the Hancock County Board of Commissioners. The parties are encour-

aged to discuss potential settlement options with the Magistrate Judge prior to the

trial.


   SO ORDERED.



         Date: 1/2/2020




Distribution to all parties of record via CM/ECF.




                                         11
